DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “light-emitting element” recited in L2 of claim 1 invokes 35 U.S.C 112(f). A review of the specification reveals that corresponding structure is: a light-emitting diode (LED), a semiconductor laser, a micro electro mechanical systems (MEMS)5 heater as described in para. [0016] of the specification. Therefore, the limitation is being interpreted as requiring a light-emitting diode (LED), a semiconductor laser, a micro electro mechanical systems (MEMS)5 heater or its equivalent.
The limitation “light-receiving element” recited in L4 of claim 1 invokes 35 U.S.C 112(f). A review of the specification reveals that corresponding structure is: a quantum sensor, a quantum infrared sensor, a thermal infrared sensor as described in para. [0020] of the specification. Therefore, the limitation is being interpreted as requiring: a quantum sensor, a quantum infrared sensor, a thermal infrared sensor.



Allowable Subject Matter
Claims 1-11, 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Lho discloses: a light emitting and receiving apparatus comprising: a light-emitting element configured to output light of an amount corresponding to a drive current (pg.2 [12]); a first and second light-receiving element configured to receive light from the light-emitting element and output a detection current corresponding to an amount of received light (pg.2 [12]); a controller configured to supply the drive current to the light-emitting element and acquire the detection current from the light-receiving element (pg.2 [12]); and a calculator; wherein the controller is configured to acquire a first detection current from the light-receiving element when supplying a first drive current to the light-emitting element (pg.2 [12]); and acquire a second detection current from the light-receiving element when supplying a second drive current to the light-emitting element (pg.2 [12]); and wherein the calculator is configured to generate a signal indicating deterioration of the light-emitting element when a reference value and an aging value satisfy a deterioration judgment condition, the aging value being a ratio between the first detection current and the second detection current (pg.7 [54]). Lho is silent about: using one light-receiving element. However, it would have been obvious to one of ordinary skill to use one light-receiving element for a compact apparatus.
The prior arts fail to teach, disclose, suggest or make obvious: the deterioration judgment condition is that a ratio between the reference value and the aging value is greater than a first threshold, or the ratio between the reference value and the aging value is equal to or less than a second threshold.
Regarding independent claim 14, the prior arts fail to teach, disclose, suggest or make obvious: the deterioration judgment condition is that a ratio between the reference value and the aging value is greater than a first threshold, or the ratio between the reference value and the aging value is equal to or less than a second threshold.
Claims 2-11, 15-17 are allowed on the same basis as independent claims 1 & 14 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884